IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DENNIS MCKEITHAN,                         : No. 143 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
SHEILA WOODS SKIPPER, PRESIDENT           :
JUDGE, JACQUELINE F. ALLEN,               :
ADMINISTRATIVE JUDGE, DAVID               :
SZEWCZAK, PROTHONOTARY OF                 :
SUPERIOR COURT,                           :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2016, the Petition for Writ of Mandamus

is DENIED. The Prothonotary is DIRECTED to strike the names of the jurists from the

caption.